Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 12 April 2021, and IDS, filed 12 July 2021.

2. 	Claims 1-20 are pending.  Claims 1, 9, and 17 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 12 July 2021 was filed after the mailing date of the original application on 12 April 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3, 9, 11, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raja (U.S. Patent 7,231,593 B1) in view of Ginzburg (U.S. Publication 2013/0124478 A1).
	As per independent claim 1, Raja teaches a computer-implemented method (See Raja, Abstract) comprising:
	storing a first spreadsheet having a first arrangement of data (See Raja, Column 2, lines 61-67, and Column 3, lines 1-13, describing storing a first data statement);
	storing a second spreadsheet having a second arrangement of data different from the first arrangement of data (See Raja, Column 2, lines 61-67, and Column 3, lines 1-13, describing storing a second data statement);
	storing a standardized spreadsheet that stores a first mapping to the first spreadsheet and a second mapping to the second spreadsheet, the standardized spreadsheet being a third spreadsheet that (1) associates a set of cells in the standardized spreadsheet to a first set of cells in the first spreadsheet according to the first mapping and (2) associates the same set of cells in the standardized spreadsheet to a second set of cells in the second spreadsheet according to the second mapping (See Raja, Figure 2, elements 66, 68, and 70, Column 10, lines 43-67, Column 11, lines 1-56, Column 13, lines 29-67, and Column 14, lines 1-13, describing storing a standardized spreadsheet and comparing [mapping] cells from the first data statement and the second data statement to the standardized spreadsheet [third spreadsheet]);
	performing one or more mapping tests on the standardized spreadsheet to determine whether the standardized spreadsheet includes one or more informalities (See Raja, Figure 13, Column 21, lines 44-67, and Column 22, lines 1-16, describing analyzing the mapped cells from the first and second data statements to the standardized spreadsheet to determine any inaccuracies and inconsistencies).
	Raja does not teach expressly:
	generating a report for display at a user interface for a result of the one or more mapping tests,
however, Ginzburg teaches this limitation (See Ginzburg, paragraph 0019, describing generating a report-presentation template including data mapping content).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the generated report of Ginzburg with the spreadsheet data comparison and analysis of Raja.  The motivation for doing so would 
Therefore, it would have been obvious to combine Ginzburg with Raja for the benefit of presenting to the user the data in a concise manner such that it is easily understood and able to be distributed as needed to obtain the invention as specified in claim 1.
As per dependent claim 3, Raja and Ginzburg teach the limitations of claim 1 as described above.  Raja and Ginzburg also teach wherein the one or more mapping tests comprises a cell value comparison test that compares a first value in a first cell in the first spreadsheet to a value in a cell of the standardized spreadsheet, the first cell and the cell of the standardized spreadsheet are associated according to the first mapping (See Raja, Column 2, lines 62-65, and Column 4, lines 28-57).
As per independent claim 9, Raja teaches a system (See Raja, Figure 1) comprising:
one or more processors; and memory coupled to the one or more processors, the memory storing computer code comprising instructions… (See Raja, Figure 1).
Independent claim 9 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 11, Raja and Ginzburg teach the limitations of claim 9 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per independent claim 17, Raja teaches a non-transitory computer-readable medium configured to store computer code comprising instructions, the instructions, when executed by one or more processors, cause the one or more processors to… (See Raja, Figure 1).
Independent claim 17 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 19, Raja and Ginzburg teach the limitations of claim 17 as described above.  Claim 19 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.


5.	Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raja (U.S. Patent 7,231,593 B1) in view of Ginzburg (U.S. Publication 2013/0124478 A1), as applied to claims 1, 9, and 17 above, and further in view of Chen (U.S. Publication 2013/0290822 A1).
	As per dependent claim 4, Raja and Ginzburg teach the limitations of claim 1 as described above.  Raja and Ginzburg do not teach expressly wherein the one or more mapping tests comprises an external reference check that scans one or more external references in the first spreadsheet, however, Chen teaches this limitation (See Chen, paragraph 0041, describing mapping spreadsheet cells including scanning the cells to determine whether or not one or more external datasets were referenced).  
As per dependent claim 12, Raja and Ginzburg teach the limitations of claim 9 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 20, Raja and Ginzburg teach the limitations of claim 17 as described above.  Claim 20 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.


6.	Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raja (U.S. Patent 7,231,593 B1) in view of Ginzburg (U.S. Publication 2013/0124478 A1), as applied to claims 1 and 9 above, and further in view of Miller III (U.S. Publication 2019/0370322 A1).
	As per dependent claim 7, Raja and Ginzburg teach the limitations of claim 1 as described above.  Raja and Ginzburg do not teach expressly wherein the one or more mapping tests are performed responsive to an edit to the first spreadsheet or the second spreadsheet, however, Miller III teaches this limitation (See Miller III, paragraph 0036, describing determining whether spreadsheet recalculation is required based on spreadsheet cells being updated or changed).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the determination of spreadsheet updates or edits affecting cell values of Miller III with the cell mapping of Raja and Ginzburg.  The motivation for doing so would have been to ensure the generated mappings accurately reflect the current state of the spreadsheet content.  Therefore, it would have been obvious to combine Miller III with Raja and Ginzburg for the benefit of ensuring the generated mappings accurately reflect the current state of the spreadsheet content to obtain the invention as specified in claim 7.
As per dependent claim 15, Raja and Ginzburg teach the limitations of claim 9 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.


7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Allowable Subject Matter

8.	Claims 2, 5-6, 8, 10, 13-14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Vanhanen discloses combining data from existing company data sources.
	- Genesereth (U.S. Publication 2006/0048044 A1) discloses logical spreadsheets.
- Gordon (U.S. Publication 2020/0034415 A1) discloses spreadsheet cell calculation views providing multiple-representation editing.
	


11. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176